
	

116 HR 428 : Homeland Security Assessment of Terrorists’ Use of Virtual Currencies Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 428
		IN THE SENATE OF THE UNITED STATES
		January 29, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Under Secretary of Homeland Security for Intelligence and Analysis to develop and
			 disseminate a threat assessment regarding terrorist use of virtual
			 currency.
	
	
 1.Short titleThis Act may be cited as the Homeland Security Assessment of Terrorists’ Use of Virtual Currencies Act. 2.Threat assessment on terrorist use of virtual currency (a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis, as authorized by section 201(b)(1) of the Homeland Security Act of 2002 (6 U.S.C. 121(b)(1)), shall, in coordination with appropriate Federal partners, develop and disseminate a threat assessment regarding the actual and potential threat posed by individuals using virtual currency to carry out activities in furtherance of an act of terrorism, including the provision of material support or resources to a foreign terrorist organization. Consistent with the protection of classified and confidential unclassified information, the Under Secretary shall share the threat assessment developed under this section with State, local, and tribal law enforcement officials, including officials who operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
 (b)DefinitionsIn this section: (1)The term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)The term virtual currency means a digital representation of value that functions as a medium of exchange, a unit of account, or a store of value.
				Passed the House of Representatives January 29, 2019.Karen L. Haas,Clerk.
